UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7719



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEBBIE BEAFORE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Clarksburg. Irene M. Keeley, District
Judge. (CR-94-84)


Submitted:   May 13, 1999                   Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Debbie Beafore, Appellant Pro Se.  Samuel Gerald Nazzaro, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Debbie Beafore appeals from her conviction for use of a fire-

arm during and in relation to a drug trafficking offense in

violation of 18 U.S.C.A. § 924(c)(1) (West 1994 & Supp. 1999).   We

lack jurisdiction, however, to consider the merits of her appeal

because it is untimely. Criminal defendants have ten days from the

entry of the judgment or order at issue to file a notice of appeal.

See Fed. R. App. P. 4(b).   The appeal periods established by Rule

4 are mandatory and jurisdictional. See Browder v. Director, Dep’t

of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     Beafore was convicted pursuant to her guilty plea on January

27, 1995.   Beafore filed her notice of appeal on November 2, 1998.*

Beafore’s failure to note a timely appeal therefore deprives this

court of jurisdiction to consider her appeal on its merits.

     Accordingly, we dismiss Beafore’s appeal as untimely. We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                          DISMISSED



     *
        The record discloses that Beafore, a pro se inmate,
delivered her notice of appeal to prison officials on this date.
See Houston v. Lack, 487 U.S. 266, 276 (1988) (stating that pro se
prisoner's notice of appeal is filed at moment of delivery to
prison authorities for forwarding to district court).


                                  2